OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                         IUS1NES
            STATE OF TEXAS^                                          ^32£Z£33S2S!3'jC
                                                                               PITNtV BOWES


                                                             02 1M
4/20/2015   «•™™-*»<sUSE ;><          -Si                    0004279596        APR 23 2015
                                      ,9."J.                 MAILED FROM
CORNET, WALTER         Tr. Ct.^No. 20tf60L703223Y384^1                      WR?82,156°-01
On this day, this Court has denied, applicants "MOTION OF REQUEST FOR
APPOINTMENT OF COUNSEL'PURSUANT
                           """""" TO
                                  ~"                  ARTICLE 1.151, TEXAS CODE
OF CRIMINAL PROCEDURE".
                                                                         Abel Acosta, Clerk